Citation Nr: 1020548	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for bunions.

3. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1992 to May 1999.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from January and 
February 2004 rating decisions of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran requested a Travel Board hearing (which was 
scheduled in May 2010); he later withdrew his request.


FINDING OF FACT

In May 2010 (prior to the promulgation of a decision in the 
appeal) the Board received notification from the appellant, 
and through his authorized representative, that he intended 
to withdraw his appeal seeking service connection for 
bilateral pes planus, bunions, and a low back disability; 
there is no question of fact or law remaining before the 
Board in these matters. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matters of service connection for pes 
planus, bunions, and a low back disability.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, given the Veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.
The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In May 2010 the Board received a statement from the Veteran 
(and a Motion to Withdraw the Appeal by the Veteran's 
representative) requesting to withdraw his appeal seeking 
service connection for bilateral pes planus, bunions, and a 
low back disability.  Accordingly, there is no allegation of 
error of fact or law in these matters before the Board.  
Hence, the Board does not have jurisdiction to consider an 
appeal in the matters, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for bilateral pes 
planus, bunions, and a low back disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


